JUSTICE TRIEWEILER
dissenting.
I concur with the majority’s disposition of Issues II and III.
I dissent from the majority’s resolution of Issue I.
No matter how bad a person’s conduct, the United States Constitution provides that he or she can only be punished once for the same crime. In this case, plaintiffs were punished in the criminal justice system for their crime, and then punished a second time when they were denied their accrued benefits based on the exact same conduct.
Even though the majority tries to finesse this issue by constructing a “conditional benefit”, the fact is that plaintiffs had benefits coming to them which they would have received were it not for their misconduct. To categorize the denial of their benefits as anything other than a penalty is a weak effort to exalt form over substance.
In United States v. Halper (1989), 490 U.S. 435, 109 S.Ct. 1892, 104 L.Ed.2d 487, Justice Blackmun, writing for a unanimous Supreme Court, concluded that the government’s $130,000 civil recovery was disproportionate to its actual damages and said that:
We therefore hold that under the Double Jeopardy Clause a defendant who already has been punished in a criminal prosecution may not be subjected to an additional civil sanction to the extent that the second sanction may not fairly be characterized as remedial, but only as a deterrent or retribution.
... Where a defendant previously has sustained a criminal penalty and the civil penalty sought in the subsequent proceeding bears no rational relation to the goal of compensating the government for its loss, but rather appears to qualify as “punishment” in the plain meaning of the word, then the defendant is entitled to an accounting of the Government’s damages and costs to determine if the penalty sought in fact constitutes a second punishment.
Halper, 490 U.S. at 448-50, 109 S.Ct. at 1901-03.
The District Court did not address this issue because it concluded that the right to receive accrued benefits is merely conditional and the denial of that right is, therefore, not a sanction. The majority, by discussing preconditions to “cashing out” accumulated vacation benefits, adopts the District Court’s line of reasoning. I disagree.
Under Section 2-18-611(1), MCA, the employee begins earning vacation credits on the first day of employment. I agree with the California Supreme Court that the right to “vacation [benefits] ‘vests’ *242as the labor is rendered.” Suastez v. Plastic Dress-Up Co. (Cal. 1982), 647 P.2d 122, 128.
In Suastez, the plaintiff sought recovery of vacation benefits under a California statute that prohibited employers from providing for the forfeiture of “vested” vacation time. It was the company’s policy that vacation pay did not vest until the anniversary of the employee’s employment. After surveying case law from several jurisdictions, the California court concluded that vacation pay is a form of “deferred compensation.” Suastez, 647 P.2d at 125. It then compared vacation pay to pension benefits and held that some of the rights to the benefits vest at the same time as the labor is rendered, even though the full bundle of rights is not available until later and may be subject to forfeiture. Suastez, 647 P.2d at 125-126. Forfeiture prevents the accrual of the whole bundle of rights, but it does not prevent at least some of the rights from vesting at the time the employee performs services for the employer. Suastez, 647 P.2d at 126.
Thus, the denial of accrued vacation benefits in this case is a denial of Stuart and Tickell’s vested rights. Benefits which began to accrue on the day they began work were taken from them based on the fact that they were terminated for misconduct. This is clearly a “sanction” and because it occurred after the imposition of criminal sanctions, it requires analysis under Halper. Halper requires a determination of whether “the civil penalty sought in the subsequent proceeding bears [a] rational relation to the goal of compensating the government for its loss.” Halper, 490 U.S. at 449, 109 S.Ct. at 1902.
Here the District Court made no such determination. The record is devoid of any evidence that SRS sustained any loss because of its employees’ conduct, and if so, how the value of that loss compares to the value of the benefits that were forfeited. Accordingly, I would reverse the summary judgment entered by the District Court and remand this case for a determination by the District Court of SRS’s damages and whether the denial of all of plaintiffs’ accrued vacation benefits “bears [a] rational relation” to those damages.
For these reasons I dissent from the majority opinion.
JUSTICE HUNT concurred in the dissent of JUSTICE TRIEWEILER.